Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

Claim Objections
Claims 1 and 43 are objected to because of the following informalities:  These claims recite “torrid shape” which appears to be a typographical error for toroid shape.  Appropriate correction is required.

Claim Interpretation
Each of the independent claims 30, 37 and 43 are directed to a wheel assembly and each define an area for a monolithic insert.  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: All of the claims having the phrase “configured to” specifically in claims 30, 37, 43, 46.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


The specification does not indicate the exact structural elements of any of the above claims that carry out the functional limitations of the product.  As stated above the burden is on the Applicant that there is sufficient structure recited and that the prior art is not an equivalent or not capable of the claimed functions due to a structural difference from the prior art that is in scope with the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 34 recites, “The wheel assembly of claim 33, wherein the rigidity of the monolithic insert accommodates the monolithic insert being expanded from a compressed shape to an expanded shape, the compressed shape corresponding to a shape of one or more portions of the monolithic insert for insertion of the monolithic insert into the interior cavity, the expanded shape corresponding to a shape 
Applicant’s response has not pointed to clear support for this amendment and Examiner cannot locate support or a portion of the specification as originally filed that Applicant is intending to claim.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 recites the limitation "the one or more walls" in line 6 it is presumed for the purpose of this examination this limitation is referring to “the one or more walls of the tire”, otherwise there is insufficient antecedent basis for this limitation in the claim.
The term “generally” in claim 37 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification indicates a “generally horizontal outer surface” but provides no degree of angle that constitutes as, “generally horizontal”.  The specification also indicates that different shapes may be presented, such as square, trapezoid, triangle thus it is unclear as to what constitutes as “generally horizontal” .
Claims 39 and 48 are unclear.  Claim 39 recites,
“The wheel assembly of claim 38, wherein the rigidity of the monolithic insert accommodates the monolithic insert being expanded from a compressed shape to an expanded shape, the compressed shape corresponding to a shape of one or more portions of the monolithic insert for insertion of the 
Claim 48 recites;
“48. (New) | The wheel assembly of claim 43, wherein the rigidity of the monolithic insert accommodates the monolithic insert being expanded from a compressed shape to an expanded shape, the compressed shape corresponding to a shape and/or size of one or more portions of the monolithic insert for insertion of the monolithic insert into the interior cavity, the expanded shape corresponding to a size and shape of the interior cavity, wherein the monolithic insert is at the expanded shape when disposed in the interior cavity.”
It is unclear if this is intended to be a product-by-process claim, or potentially recite the wheel assembly at different moments in time.  Specifically “the monolithic insert being expanded from a compressed shape to an expanded shape” is a process.  This is followed by the compressed shape corresponding to a shape of one or more portions of the monolithic insert for insertion thus appearing to define the insert of the wheel assembly prior to being a part of the wheel assembly then followed by defining the expanded shape once inserted into the cavity.
Applicant is reminded according to MPEP 2113
Determination of patentability is based on the product itself.  The patentability does not depend on its method of production.
Once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the Applicant to show an nonobvious difference.
For the purpose of this examination claim 39 is being interpreted as a product-by-process claim defining expansion of the insert throughout manufacture of the tire assembly.  Appropriate rebuttal, clarification, or amendment is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30-34, and 36-49 is/are rejected under 35 U.S.C. 102(a)(1)/(a)/(2) as being anticipated by McMahon et al. (US 6623580 B2) referred to as McMahon herein after.
Regarding claim 30, McMahon discloses a wheel assembly (at least Fig 6) comprising:
a rim (40) having an outer surface depicted in Fig. 7.
McMahon discloses the one or more walls of the tire abutting the outer surface of the rim at opposite sides of the rim (Fig. 7 Col 4; line 34).
McMahon discloses an interior surface of the one or more walls of the tread and the outer surface of the rim defining an interior cavity (See Fig 6-7) and the wheel assembly lacking an inflatable tube.
McMahon discloses a monolithic insert (2) disposed in the interior cavity (Fig. 6-7) and securely coupled to the rim (Col 4; lines 24-44).
McMahon discloses the monolithic insert having a toroid shape as defined by the shape of a tire and extending along, and against, the outer surface of the rim that extends between the one or more walls of the tire (Fig 6-7),

Regarding claim 31, McMahon discloses at a deflated state the interior surface of the portion of the one or more walls, for example due to a puncture, or prior to insertion of any air into the foamed tire, having the tire tread contacts an outer radial surface of the monolithic insert (Col 1; lines 9-17) or Fig 6.
Regarding claim 32, as seen in McMahon Fig 7, the foam in the tire assembly is in contact with the rim and thus friction exists, yielding a “friction fit”.  McMahon also discloses altering the friction between the rim and the foam thus evidence is necessarily some friction fit (Col 4; lines 24-44).
Regarding claim 33, the foam insert has a rigidity to maintain an operability of the wheel assembly when the interior cavity is in the deflated state (Col 1; lines 13-17).
Regarding claim 34, the foam expands from Fig 5 to Fig 6 thus the insert does expand and is compressed upon insertion of the rim as shown in Fig 7. The insert is corresponding to a shape of the interior cavity of the wheel assembly.
“wherein the monolithic insert is at the expanded shape when disposed in the interior cavity.” 
Applicant is reminded according to MPEP 2113
Determination of patentability is based on the product itself.  The patentability does not depend on its method of production.
Once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the Applicant to show an nonobvious difference.

Regarding claims 37 and 41, McMahon discloses a tire assembly (Fig 6-7)
The tire assembly has a tread (10) comprising a first sidewall, a second sidewall, and an outer wall, the outer wall extending between the first sidewall and the second sidewall and comprising the tread pattern for example in Fig 6-7.
McMahon discloses a rim (40) which is to be secured in the final tire assembly to the first sidewall and the second sidewall of the tire (Col 4; lines 24-44); and
McMahon discloses a monolithic insert (2) filling the cavity defined by the tread and rim (Fig 6-7).
McMahon discloses the insert (2) having an outer surface depicted adjacent the tread pattern surface in at least Fig 6 or 7) and an inner surface that is adjacent the rim surface in the “tire assembly” and thus, “an outer surface and an inner surface, the outer surface extending about a diameter that is larger than a diameter of the inner surface, the outer surface and the inner surface each having a generally horizontal surface that extends between a pair of opposing outer sidewalls of the monolithic insert,”
McMahon shows the final tire assembly comprises the inner surface securely positioned against an outer portion of the rim that extends between the first sidewall and the second sidewall of the tire,
wherein the monolithic insert fills the cavity defined by the tread and rim and thus extends from a first end and a second end, the first end being separated from the second end along a full length of a cross section of the monolithic insert, and wherein when the monolithic insert is disposed inside the interior cavity the first end is adjacent to the second end (Col 4; lines 24-44); Fig 7).

Regarding claim 38, McMahon discloses an expandable foam (Col 4; lines 1-6), and having pores as seen in Fig 6 thus the wheel assembly is configured to maintain a positive air pressure while in the inflated state,.
McMahon discloses the monolithic insert has a shape and a rigidity to maintain an operability of the wheel assembly when the interior cavity is in the deflated, such as after a puncture which releases pressure (Col 1; lines 13-17).
Regarding claim 39, McMahon discloses the rigidity of the monolithic insert has a rigidity to maintain an operability of the wheel assembly when the interior cavity is in the deflated state for example after puncture (Col 1; lines 13-17).
McMahon discloses the foam expands from Fig 5 to Fig 6 thus the insert does expand and is compressed upon insertion of the rim as shown in Fig 7. The insert is corresponding to a shape of the interior cavity of the wheel assembly, thus accommodates the monolithic insert being expanded from a compressed shape to an expanded shape, the compressed shape corresponding to a shape of one or more portions of the monolithic insert for insertion of the monolithic insert into the interior cavity, the expanded shape corresponding to the shape of the interior cavity, wherein the monolithic insert is at the expanded shape when disposed in the interior cavity.
Applicant is reminded according to MPEP 2113
Determination of patentability is based on the product itself.  The patentability does not depend on its method of production.

Regarding claim 40, as seen in McMahon Fig 7, the foam in the tire assembly is in contact with the rim and thus friction exists, yielding a “friction fit”.  McMahon also discloses altering the friction between the rim and the foam thus evidence is necessarily some friction fit (Col 4; lines 24-44).
Regarding claim 42, McMahon discloses a run-flat tire assembly configured to continue operation of the wheel assembly during an absence of a positive air pressure in the interior cavity, such as overtime due to a puncture as described in (Col 1; lines 9-17).
Regarding claims 43-44 and 49, McMahon discloses a wheel assembly (at least Fig 6) comprising:
A tread (10) having opposing sidewalls and an outer wall and a bead portion wherein the bead portion is offset from the edges of the outer wall of the tread.
The wheel assembly comprising a rim (40) having an outer surface depicted in Fig. 7.
McMahon discloses the monolithic insert (2) comprising an outer surface adjacent the inside portion of the outer tread wall and an inner surface that extend between a first sidewall and a second sidewall of the monolithic insert which are adjacent the sidewalls of the tread respectively, the outer surface being radially offset from the inner surface abutting the outer surface of the rim at opposite sides of the rim (Fig. 7 Col 4; line 34).  
McMahon discloses an interior surface of the one or more walls of the tread and the outer surface of the rim defining an interior cavity (See Fig 6-7) and the wheel assembly lacking an inflatable tube.
McMahon discloses a monolithic insert (2) disposed in the interior cavity (Fig. 6-7) and securely coupled to the rim (Col 4; lines 24-44).

McMahon discloses an expandable foam (Col 4; lines 1-6), and having pores as seen in Fig 6 thus “configured for inflation of the interior cavity from a deflated state at which the monolithic insert fills the interior cavity and is positioned against and in contact with, the interior surface of the portion of the one or more walls having the tire tread, to an inflated state.”
McMahon discloses at a deflated state the interior surface of the portion of the one or more walls, for example due to a puncture, or prior to insertion of any air into the foamed tire, having the tire tread contacts an outer radial surface of the monolithic insert (Col 1; lines 9-17) or Fig 6.
Regarding claims 45-46, McMahon discloses the monolithic insert is positioned against, and in contact with, at least the inner surface of the tread during the absence of the positive air pressure, for example due to a puncture, or prior to insertion of any air into the foamed tire thus in the absence of positive air pressure, having the tire tread contacts an outer radial surface of the monolithic insert (Col 1; lines 9-17) or Fig 6.
Regarding claim 47, McMahon discloses the inner surface of the monolithic insert is a generally horizontal surface in a direction between the first sidewall and the second sidewall of the monolithic insert See Fig 6-7.

Regarding claim 48, From Fig 5-6 McMahon shows the foam filling the cavity defined by the tread sidewalls and outer surface and McMahon describes the foam maintaining the tire stability (Col 1; line 12- line 17) thus the rigidity of the monolithic insert accommodates the monolithic insert being expanded from a compressed shape to an expanded shape, the compressed shape may correspond to a shape and/or size of one or more portions of the monolithic insert for insertion of the monolithic .

Claim(s) 30-49 is/are rejected under 35 U.S.C. 102(a)(1)/(a)/(2) as being anticipated by Mishima (JP 2001080310) referred to in the machine translation of record.
Regarding claim 30, Mishima discloses a wheel assembly comprising:
a tire assembly having a one or more walls defined by a tire tread (Fig. 1);
An assembly in which a tire for a two-wheeled vehicle is mounted on a rim, and in a hollow portion surrounded by an inner peripheral surface of the tire and the rim,An assembly of a tire and a rim for a two-wheeled vehicle, wherein the assembly is filled with a tube made of a foam having closed cells.

a rim (2) having an outer surface depicted in the labeled figure below.
Mishima discloses the one or more walls of the tire abutting the outer surface of the rim at opposite sides of the rim (see the bead portions in the labeled figure below).
Mishima discloses an interior surface of the one or more walls of the tread and the outer surface of the rim defining an interior cavity, hollow portion 3 of Mishima, and the wheel assembly lacking an inflatable tube.
Mishima discloses a monolithic insert (4) disposed in the interior cavity (3) and securely coupled to the rim as depicted in Fig 1.
Mishima discloses the monolithic insert having a, donut-shape, or toroid shape and extending along, and against, the outer surface of the rim that extends between the one or more walls of the tire (Fig 1),
Mishima discloses the wheel assembly having an insert of closed cell foam thus “configured for inflation of the interior cavity from a deflated state at which the monolithic insert fills the interior cavity 

    PNG
    media_image1.png
    531
    553
    media_image1.png
    Greyscale


Regarding claim 31, Mishima discloses, at the deflated state the interior surface of the portion of the one or more walls having the tire tread contacts an outer radial surface of the monolithic insert (Fig 1).
Regarding claim 32, Mishima discloses the monolithic insert touches the includes an inner surface which touches the rim (2) as seen in Fig 1, thus some friction fit necessarily exists.
Regarding claims 33 and 36, Mishima discloses the monolithic insert of a closed cell foam with

(7) An assembly of a tire and a rim for a two-wheeled vehicle rear wheel according to any one of the above (1) to (5), wherein the foam has a 50% compressive stress of 64 to 88 kPa. .
[0014]

It is puncture proof, or run-flat, and thus has rigidity to maintain an operability of the wheel assembly when the interior cavity is in the deflated state.
Regarding claim 34, Mishima discloses the rigidity of the monolithic insert accommodates the monolithic insert being expanded from a compressed shape, shown by the phantom line in Fig 1 to an expanded shape within a portion of the tread sidewalls and a compressed portion near the beads of the tread walls.
Regarding claim 35, Mishima discloses the monolithic insert extends from a first end and a second end in a tube (Fig 2a/b) therefor upon insertion, the first end being separated from the second end along a full length of a cross section of the monolithic insert, and wherein the monolithic insert is disposed inside the interior cavity the first end is adjacent to the second end [0014].
Regarding claims 37 and 41, Mishima discloses a wheel assembly
a tire having a first sidewall, a second sidewall, and an outer wall, the outer wall extending between the first sidewall and the second sidewall;
a rim secured to the first sidewall and the second sidewall of the tire; and
a monolithic insert having an outer surface and an inner surface, the outer surface extending about a diameter that is larger than a diameter of the inner surface, the outer surface and the inner surface each having a generally horizontal surface that extends between a pair of opposing outer sidewalls of the monolithic insert, the inner surface securely positioned against an outer portion of the rim that extends between the first sidewall and the second sidewall of the tire,
wherein the monolithic insert (4) extends from a first end and a second end, the first end being separated from the second end along a full length of a cross section of the monolithic insert, and 
wherein the monolithic insert is disposed within an interior cavity of the wheel assembly, the interior cavity extending from an interior surface of the outer wall of the tire to the outer portion of the rim, and further extends between the first sidewall and the second sidewall of the tire; all depicted in the labeled Fig of Mishima below
the wheel assembly considered configured for inflation of the interior cavity because Mishima discloses a closed cell foam insert from a deflated state at which the monolithic insert has a shape that fills the interior cavity such that the outer surface of the monolithic insert is positioned against at least the interior surface of the outer wall of the tire (shown below), and an inflated state.

    PNG
    media_image2.png
    544
    570
    media_image2.png
    Greyscale


Regarding claim 38, Mishima discloses a foamed insert filling the tired, thus configured to maintain a positive air pressure.
Mishima discloses the monolithic insert has a shape and a rigidity considered capable of maintaining operability of the wheel assembly upon puncture or “deflated” state [0005].
Regarding claim 39, Mishima depicts the rigidity of the monolithic insert accommodates the monolithic insert being expanded from a compressed shape to an expanded shape as shown by the final wheel assembly in Fig 1 versus the phantom line of the insert prior to insertion in Fig 1.

 the expanded shape corresponding to the shape of the interior cavity, 
wherein the monolithic insert is at the expanded shape  (phantom line)when disposed in the interior cavity.
Claim 39 appears to explain the wheel assembly as a product-by process.  
Applicant is reminded according to MPEP 2113
Determination of patentability is based on the product itself.  The patentability does not depend on its method of production.
Once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the Applicant to show an nonobvious difference.
Regarding claim 40, Mishima discloses the monolithic insert touches the includes an inner surface which touches the rim (2) as seen in Fig 1, thus some friction fit necessarily exists.
Regarding claim 42, Mishima discloses the wheel assembly is a run-flat tire assembly, capable to continue operation of the wheel assembly during a puncture or absence of a positive air pressure in the interior cavity at least [0005], [0033].
Regarding claims 43-44, a tire having a tread that extends between a pair of opposing sidewalls, the pair of opposing sidewalls and an inner surface of the tread defining an interior cavity of the tire;
a monolithic insert having a torrid shape, 
the monolithic insert having an outer surface and an inner surface that extend between a first sidewall and a second sidewall of the monolithic insert,
the outer surface being radially offset from the inner surface (see the shape of the tread pattern to the bead portion of the tread which comprise the walls that define the cavity), 
the monolithic insert fills the interior cavity and is in contact with the inner surface of the tread

See labeled Fig 1 above.
Mishima discloses a closed cell foam that fills the entire cavity and thus is considered capable of inflation and maintaining shape upon puncture or deflation.
Regarding claim 45-46, Mishima discloses the monolithic insert is in contact with the inner surface of the tread and opposing sidewalls during the absence of the positive air pressure as shown in Fig 1 in which no positive air pressure is disclosed.
Regarding claim 47, giving the claims the broadest reasonable interpretation in view of the specification Mishima discloses the inner surface of the monolithic insert  against the rim is a generally horizontal surface in a direction between the first sidewall and the second sidewall of the monolithic insert because “generally” horizontal has not been defined and does not require planar or absence of any angle.
Regarding claim 48, Mishima discloses the rigidity of the monolithic insert accommodates the monolithic insert being expanded from a compressed shape to an expanded shape in a portion of the tire.  See the phantom line of the insertion in Fig 1 which is compressed and expanded upon insertion to the interior cavity, 
the expanded shape corresponding to a size and shape of the interior cavity near the tread pattern, wherein the monolithic insert is at the expanded shape when disposed in the interior cavity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahon as applied to above, and further in view of Mishima as applied above
Regarding claim 35, McMahon discloses a foam monolithic insert completely filling a cavity created by the tread interior and rim of a tire assembly.  McMahon discloses forming the foam by filling the cavity and having the foam expand and cure within the cavity however fails to disclose an insert which
“extends from a first end and a second end, the first end being separated from the second end along a full length of a cross section of the monolithic insert, and wherein when the monolithic insert is disposed inside the interior cavity the first end is adjacent to the second end.” As required by claim 35.
In an analogous art of reducing puncture in a tire assembly without a bladder Mishima discloses foam may be formed first into a tube and then inserted within the cavity of a tire assembly, said cavity outlined by the tread and rim.  It would be obvious to one of ordinary skill in the art to manufacture a foam filled tire assembly by creating the foam prior to insertion to the cavity as taught by Mishima.
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the  results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).

Response to Arguments
Applicant’s arguments with respect to claim(s) 30-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100132860- removing, reusing continuous strips, already formed inserts
US 4008743- pressure
US 4003419 fills
US 4334565 Fig 3 shows split insert
US 20060289099- sections
US 8322391 split
US 20160001610 Fig 7/8

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741